Case 2:19-cv-10688-CJB-DMD Document1 Filed o5/S Oo)

  

 

 

 

 

 

 

 

AD 41 Page 2.
fRev. 10/07)
United States District Court District. Eastern
Name (under which you were convicted): Bradl cy Jenkins Docket or Case No.: CR4 14-124705
Place of Confinement: Louisiana State Penitentiary Prisoner No.: 631545
Petitioner (include name under which you were convicted) Respondent (authorized person having
custody of petitioner)
BRADLEY JENKINS v. DARREL VANNOY
The Attomey General of the State of LOUISIANA

 

 

 

PETITION

1 (a) Name and location of court that entered the judgment of conviction you are challenging: 22™ JDC; Parish
of Washington.

(>) Criminal docket or case nurnber (if you know): CR4-124705
2 (a) Date of the judgment of conviction (if you know). Jume 11, 2018

(b} Date of sentencing: Jane 24, 2015

3 Length of sentence: 3 Life Sentences w/o benefits. 30 years at hard labor
4. In this case, were you convicted on more than one count or more than one crime? X Yes o No
5, Identify all crimes of which you were convicted and sentenced in this case: 2 Counts Aggravated Rape: 1
Count Att 8
6. What was your plea? (Check one)
X (1) Not guilty a (3) Nolocontendere (no contest)
ao (2) Guilty o (4) Insanity Mea
b) If you entered a guilty plea to one count or indictment, and a not guilty plea to ancther count

what did you plead guilty to and what did you plead not guilty to? N/A
(c) Lf you went to trial, what kind of trial did you have? (Check one)

 

 

 

X Jury a Judge only
7 Did you testify at a pretrial hearing, trial, or Po ENDERED FOR FILING
X Yes a No
8 Did you appeal from the judgment of conviction?
XK Yes a No MAY 2 22019 x. Fee toupee ev
RT ence PFOCEES,
U.S. DISTRICT COUR :
Eastern District of Louisiana wh, Dit
Deputy Cler ee. to

 
Case 2:19-cv-10688-CJB-DMD Document1 Filed 05/22/19 Page 2 of 26

AO 241 Page 3.
(Rev. 10/07)

y If you did appeal, answer the follow:ng:

(a) Name of court: Loulstana First Circuit Court of Appeal

(b) Docket or case number (if you know}: 2016-KA-1694

(c} Result: Granted

(4} Date of result: April 18, 2016

(e} Citation to the case (if you know): 193 So.3d 1175 (La. App. 1% Cir 2016)
(f} Grounds raised: Excessive Senter a3 Parole Eligi

(@ Did you seek further review by a higher st statecourt?o Yes X No

 

If yes, answer the following:

C1) Name of court:

(2) Docket or case number (if you know):

(3 Results:

(4) Date of result (if you know):

(5) Citation to the case (if you know):

(6} Grounds raised:

(h) Did you file a petition for certiorari in the United States Supreme Court? a Yes X No

Tf yes, answer the Following:

C1} Docket or case number Gif you know):

(2) Result:

(3) Date of result (if you know):

(4) Citation to the case Gf you know):
10. Other than the direct appeals listed above, have you previously filed any othe’ petitions, applications, or
motions concerning this judgment of conviction in any state court? X Yes a No

12. If your answer to Question 10 wag * Yes®, give the following information:
(a) (1) Name of court: 2 JDC, Parish of Washington
(2) Docket of cage number (if you know): 124705
(3) Date of filing Gf you know): November 14, 2017
(4) Nature of the proceeding: Application for Post-Conviction Relief

 

(5) Grounds raised: Ineffective assists

(6 Did you receive a hearing where evidence wag given on your petition, application or motion?
ao Yes X No

(7) Result: Denied

(8) Date of result (if you know):
Case 2:19-cv-10688-CJB-DMD Document1 Filed 05/22/19 Page 3 of 26

AD 24] Page 4.
(Rev. 10/07)

(d) Did you appeal to the highest state court having jurisdiction the result of action taken on your petition,

application or motion?

(1) First petition: xX Yes go No
(2) Second petition: a Yes a No
(3) Third petition: o Yes a No

(e) If you did not appeal to the highest state court having jurisdiction, explain briefly why you did not: N/A

12, For this petition, state every ground which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States Attach additional pages if you have more than four grounds State the facts
supporting each ground.

 

 

GROUND ONE: Ineffective Assistance of Counsel

(a) Supporting facts (Do not argue or cite law. Just state the specific facts tha support your claim.): See: Memorandum
in Sup port

(b) If you did not exhaust your state remedies on Ground One, explain why:

(cy Direct Appeal of Ground One:
(1) If you appealed frorn the judgment of conviction, did you raise this issue? o Yes X No
(2 If you did not raise this issue in your direct appeal, explain why: Best raised on collateral review
(d) Post Conviction Proceedings:
(1) Did you raise this tssue through a post-conviction mation or petition for habeas corpus in a state trial court?
X Yes o No
(2) IE you answer to Question (d)(1) is“ Yes,” state:
Type of motion or petition: Applicati E mnviction Rell;
Name and location of the court where the motion or petition was filed: 27" IDC:
Docket or case number (if you know): 124705
Date of court's decision: March 7, 2018
Result (attach a copy of the court’s opinion or order, if available): Denied

(3) Did you receive a hearing on your motion or petition? o Yes X No

 

 

(4) Did you appeal from the denial of your motion or petition? X Yes ao No

(5) If you answer to Question (d)(4) is“ Yes,” did you raise this issue inthe appeal? X Yes o No

(6) If your answer to Question (d)(4) is “Yes,” state:

Name and location of the court where the motion ar petition waa filed: Louisiana First Circutt Court of

 

 
Case 2:19-cv-10688-CJB-DMD Document1 Filed 05/22/19 Page 4 of 26

AO 21 Page 5.
(Rev. 10/07)

Dock et or case number (if you know):

Date of court's decision:

Result (attach a copy of the court's opinion or order, if available): Denied

(7) Lf you answer to Question (d)(4) or Question (d\(5) is* No,” explain why you did not raise this issue:

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that
you have used to exhaust your state remedies on Ground One: None

GROUND TWO: Prosecutor Misconduct

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.): See: Memorandum
in Support
(6) IF you did not exhaust your state remedies on Ground Two, explain why:
(¢) Direct Appeal of Ground Two:
(TE you appealed from the judgrnent of conviction, did you raise this isue? oo Yes X No
(2) IE you did not raise this issue in your direct appeal, explain why: Best raised on collateral review due to
counsel's failure to objec.
(d Pox Conviction Proceedings:
(1) Did you raise this issue through a post-conviction mation or petition for habeas corpus in a state trial court?
X Yes o No
(2) If you answer to Question (d)(1) is “Yes,” state:

    

or Post-Conviction Rellel

Type of motion or petition: Ap ation : Roll
Name and location of the court where the motion ar petition was Gled: 22™ JDC:
Docket or case number (if you know): 124705

Date of court’s decision: March 7, 2018

Result (attach a copy of the court's opinion or order, if available): Denied

 

(3) Did you receive a hearing on your motion or petition? o Yes xX No
(4) Did you appeal from the denial of your miotion or petition? X Yes o No
(5) If you answer to question (d\4) is * Yes," did you raise this issue in the appeal? X Yes a No

(6) TE your answ er to Question (d)}(4) is “Yes,” state:
Name and location of the court where the motion or petition was filed: Louisiana First Circuit Court of

Appeal

Docket or case number Cif you know):

Date of court's decision:

Result (attach a copy of the court's opinion or order, if available):
Case 2:19-cv-10688-CJB-DMD Document1 Filed 05/22/19 Page 5 of 26

ADO 241 Page 6.
Rev. 10/07)

(7) 1f you answer to Question (d}(4) or Question (d\(5) is“ No,” explain why you did not raise this issue:

(e Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that
you have used to exhaust. your state remedies on Ground Two: None

13, Please answ er these additional questions about the petition you are filing
(a) Have all grounds for relief tha you have raised in this petition been presented to the highest state
court having jurisdiction? X Yes a No
Tf you answer is “No,” state which grounds have not been do presented and give your
reason(s) for not presenting them:
(b) Ig there any ground in this petition that has not been presented in some state or Federal court? If so,

ground or grounds have not been presented, and state your reasons for not presenting them:
14, Have you previously filed any type of petition, application, or motion in a federal court regarding the
conviction that you challenge in this petition? a Yes X No
If “Yes,” state the name and location of the court, the docket or case number, the type of proceeding,
the issues raised, the date of the court’s decision, and the result far each petition, application, or
motion filed. Attach a copy or any court opinion or order, if available.
15 Do you have any petition or appeal now pending (filed and not decided yet) in any court, either sate or federal,
for the judgment you are challenging? a Yes X No
If “Yes,” state the name and location of the court, the docket or case number, the type of proceeding,
the issues raised.
(16) Give the name and address, if you know, of each attarney who represented you in the following stages of the
judgment you are challenging:
(a) At preliminary hearing: Ernie Barrow, I: 113 East 23" Ave., Covington, LA 70433
(b) At arraignment and plea: Emie Barrow, HT: 113 East 23" Ave.. Covington, LA 70433
(9) At trial: Emile Barron, Ui: 113 Ean. 29" Ava, Corlngimn. LA 70833
(d) At sentencing: Emile 1
(e) On appeal: Bertha M, Hilknan, 222 North Vermont St., Covington, LA 70433
( In any post-conviction proceeding: Pro-Se
(g) On appeal from any ruling against you in a post-conviction proceeding: Pro-Se

 

17, Do you have any future sentence to serve after you complete the sentence for the judgment tha you are
challenging? a Yes X No
(a) If so, give the name and location of the court that imposed the other sentence you will serve in the future:

 
Case 2:19-cv-10688-CJB-DMD Document1 Filed 05/22/19 Page 6 of 26

AO 2Al Page 7.
(Rev. 10/07)
(b) Give the date the other sentence was imposed:
(<) Give the length of the other sentence:
(d). Have you filed, ar do you plan to file, any petition that chal! enges the judgment or sentence to be served in
the future? o Yes o No

18. TIMELINESS OF PETITION: If you judgment of conviction became final over one year ago, you must
explain the one-year statute of limitations as contained in 28 U.3.C. § 2244(d) does not bar your petition!

Therefore, petitioner asks that the Court grant the following relief. Mr Bradley requests that this Honorable Court
vacate his conviction(s) and sentence(s), or any other relief to which petitioner may be entitled.

 

Signature of Attorney Gif any)

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this
Petition for Writ of Habeas Corpus was placed in the prison mailing system on

(month, day, year).
(date) i
brenob uf he Ki
Signatyth of Péitioner

Executed (signed) on s/3 LI 4
[fF the person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing this
petition.

 

| The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA”) as contained in 28 U.S.C. § 2244 (d)
provides in part that:

1. (1) A one year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment of a State court. The limitation period shall run from the latest of
(A) the date on which the judgment became final by the conclusion of direct review or the expiration of the time
for seeking for such review,
(B) the date on which the impediment to filing an application created by State action in violation of the
Constitution or laws of the United States is removed, ifthe epplicant was prevented from filing by such state action:
() the date on which the constitutional right asserted was initially recognized by the Supreme Court, if the right
has been newly recognized by the Supreme Court and made retroactively applicable to cages on collateral review, or
@) the date on which the factual predicate of the claim or claims presented could not have been discovered
through the exercise of due diligence.

(2 The time during which a properly filed application for State post-conviction ar other collateral review with
respect to the pertinent judgment or claim is pending shall not be counted toward any period of limitation under this
subsection.

 
Case 2:19-cv-10688-CJB-DMD Document1 Filed 05/22/19 Page 7 of 26

Bradley Jenkins #631545
MPW Y/Oak-3

Louisiana State Penitentiary
Angola, LA 70712-9818

May 21, 2019

Clerk of Court,

US. District Court,

Eastern District of Louisiana
500 Poydras Street, Room C-151
New Orleans, LA 70130

RE: Bradley Jenkins vs, Darrel Vannoy, Warden, Civil No.

Dear Clerk:

Please find enclosed an Original of my pro se Petition for Federal Habeas Corpus (28 USC. §
2254) and accompanying Memorandum of Law in Support with attached exhibits in the above
referenced civil matter. 1 respectfully ask that you please file same into the docket of this court for
judicial consideration and disposition.

in addition, please find an Original of my pro se Motion to Recuse Judge Minaldi that | respectfully
ask be set for judicial consideration prior to assignment of my habeas petition.

Furthermore, please find my application for in pauper status. Should it be determined that I am
required to pay the $5.00 filing fee, kindly submit such a notice and allow me not more than thirty (30)
days by which to submit funds from my inmate account.

Your cooperation and time in this matter are greatly appreciated.

Ce: — w/encl. District Attorney, Washington Parish

Respectfully,

 

Enclosures (3)
B/dec#304580

Fl
ENDEREY Fon

RI
pisTRICt CON sian
costes ist oie
pep
Case 2:19-cv-10688-CJB-DMD Document1 Filed 05/22/19 Page 8 of 26

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

BRADLEY JENKINS
VERSUS Na.:

DARREL VANNOY, Warden
Louisiana State Penitentiary

On Petition For Federal Habeas Corpus Pursuant To 28 U.S.C. § 2234;
From the 22™ Judicial District Court, Parish of Washington, State of Louisiana,
Docket Number 124705.

Respecttully submitted this 218 day of May, 2019

BRADLEY JENKINS #631545
MPWY/OAK-3

LA. STATE PENITENTIARY
ANGOLA, LA 70712-9818

CIVIL PROCEEDINGS

 
Case 2:19-cv-10688-CJB-DMD Document1 Filed 05/22/19 Page 9 of 26

TABLE OF CONTENTS: Page
TABLE OF AUTHORITIES. ooo. ceeceec cee tseceeeceeccseneeeesescaencesesesassaesesseseecseveseaertassesseseaesiesssesessssneceees i
MEMORANDUM OF LAW IN SUPPORT... cececcecccsescsssssesesessessseeesnesssesssnuerceeseanercaesceaceraceneneaeees es 1
PROCEDURAL HISTORY oo. coccccccccccceccssesnecesesaevenacasessscnssesssevessasersessassecacesssasasssequgeeescaessssessesavecsessaee 1
FEDERAL QUESTIONS PRESENTED. ...0....c0..cccssseesesssseseseosessessareceseesceseesesuesearesesesasescuesscsesesonsanenatete 3

Mr. Jenkins was denied effective assistance of counsel during the course of these proceedings,
which is contrary to or involved an unreasonable application of clearly established federal

law as determined by the Supreme Court of the United States... cece cesses 3
TIMELINESS OF THIS PETITION. ..0.0.00:cccsccccccssscessscsesenesssessseseessesesssssonsusscseussitecetstennanmeavacsvedsnserereces 3
STANDARD OF REVIEW ooo. occ cccccccccsssesseseeessesseacsssssussescessusscseaeestauscavessessuesessansassinatarsivanstsacersveneaeas 3
TISSUES PRESENTED ....0o...-ececcccccecceeccescesecesenesceucsescsseresesescerencecereuearsvsscavessacavescevansesasevereusaesstenpansvenears 4
ARGUMENT OF DAW. ccc ccc seesscesssesssssenscas cesses sesssnscansscssssvsuseavsventenencseanentsesevecsaransereareeneae 4
TSSUE NO, Lecce cece csccsesessssesencseeveneaesvenesaeessassasessavessasscsesessscsessesecesscacsesseaessescecsuescassnersaosensenmeesees 4

Mr. Jenkins was denied effective assistance of trial counsd......0.00.0.0.0000 ccc escseccescststeeeeeeees 4

Deficient Performamee..20 ci ice ccs ceeneeceescansescaceceveneecevavseaeaenssacsenavavevecseavsstivstevevatanenseers 4

Prejudice. 0 cee tceeneesseseseeeseeasaeeceeessceeesassssesasestanssagecsetssspaeetseeaneteuensneasessrsees seveeeee 10
PSSUE NO. 2c ccecesesesseessessescecmesens cesses sessssssssssssesesesscacscansessscesvevavedessevevenavacavavaraeestsnsnsusussseseass 12

Mr. Jenkins was obtained with the use of Prosecutorial Miscondact........0..0..0000c ccc ees 12
CONCLUSION AND PRAYER. .........c.cscccsesesssssssoesasaseaesscsssvsscsecsesussonsssssuesessederacaveceereaseeeseeneecenureuaneess 15

EXHIBITS End

 

\\Mepd05\ ICS\ip-dconstance8.0\My Documents\dients\ J\Jenkins Bradley #631545\ Jenkins Bradley Hab £as.odt
Bradiey Jenkins vy. Darrel Vannay, Warden i.

 

eee ee ee ee ee eee
Case 2:19-cv-10688-CJB-DMD Document1 Filed 05/22/19 Page 10 of 26

 

 

 

TABLE OF AUTHORITIES: Page

U.S. CONSTITUTION:

Sixth Amendment to the Constitution of the United States........0.0.....cccccsseeccssseenetesreeecaeceeearecneter 6, 8, 12
Sixth and Fourteenth Amendments to the U.S. Constitution... ce esses e cereenereneneneeeeeeee ees 7
FEDERAL CASES:

Adams v. United States ex rel McCann, 317 U.S. 269, 275, 63 S.Ct. 236, 87 L.Ed. 268 (1942)........... q
Artuz v. Bennett, 121 S.Ct, 361, 531 U.S. 4 (2000). ce eeeecccneeeeeseceeecnecneanmanaysnnaneteaserevenseraness 3
Blackburn v. Foltz, 828 F 2d 117, 1183 (6th Cir 1987). cece eee reeenenenecssseresseneseesneenasseeoe 4
Brown v. Myers, 137 F3d 1154 (9th Cir. 1998). ec ceecseceeceseenenrenesesseaseecsseaseseeseasreee ee 10, 13
Carey v. Saffold, 122 S.Ct. 2134, 536 US. 214 (2002)... seesaceseseeseeauecseterennenrecsenrinneaetenate® 3 |
Danforth v. Minnesota, 552 U.S. 264, 128 S.Ct. 1029, 169 L.Ed. 2d 859.000 eecseeeeseeeeeneeceeenes 13
Griffin v. Warden, 970 F. 2d 1355, 1358 (4th Cir, 1992). ccc cseessessescesecseneceseeseaecenerseneceerevererenees 4
Horton v. Zant, 941 Fo 2d 1449. 1462 (Lith Cir, 1991). ce cceceececseeetecavaccsnenesnnaseenaescaeaetsessesseeesnes 6
Jones v. Cunningham, 313 F.2d 347, 353 (4th Cir) eeccsecssessccesesanssecaseoeevecvanssercensnsessaazesacsessesars 9
Kimmelman v. Morrison, 477 U.S. 365, 106 S.Ct. 2574, 2589, 91 L.Ed. 2d 305 (1986)... 8
Kokeraleis v. Gilmore, 131 F3d 692, 696 (7th Cir, 1997). ee cnscecnsseenecseecenceessenseneensenners 9
Kyles v. Whitley, 115 S.Ct. 1555 (1995)... esceesceccescscesesnsnsesrsevsnescenvesssstseceecessessvaseseeceatenenaatsenaneaneas es 8
Lockhart v. Fretwell, 506 U.S. 364, 368, 113 S.Ct. 838, 122 L.Ed. 2d 180 (1993)... eeeeees 7
McMann v. Richardson, 397 US. 759, 771 n. 14, 90 S.Ct. 1441, 25 L.Ed. 2d 763 (1970)... 7
Pavel v, Hollins, 261 F. 3d 210, 220 (2nd Cir. 200D).. eee cecensesesseecessenssnssusacesavennecseravaeecansesenees 4
Roe v. Flores-Ortegae, 528 U.S. 470, 481, 120 S. Ct. 1029, 145 L.Ed. 2d 985 (2000)... eee 6
Strickland v. Washington, 466 U.S. 668, 694, 104 S.Ct. 2052, 80 L_Ed.2d 674 (1984)........6, 7, 8, 11, 13
Towns v. Smith, 395 F.3d 251, 258-61 (6th Cir. 2005). eee ce eseecsnsnceseeceesseeseaecesereeeseseseneenses 4
U.S. v. Sumner, 204 F3d 1185 (8th Cir, 2000). scscccsseccsctsssecesesecessessseseensescsssssseacestestssereseseeags 12
US. v. Turning Bear, 357 F.3d 730 (8th Cir, 2004)... cceseecsssseneseessenseesesesesseeesteatseea ene 12
United States v. Renville, 779 F 2d 430, 438 (Sth Cir, 1985)... ee cseesseneaneessesceseesessencsnarence sees 12
Wade v. Armontrout, 798 F 2d 304 (8th Cir, 1986)........ccccessseesssssseecsrseee susveneavacteassseseneesevacepessensesees 8
Washington v, Strickland, 693 F.2d 1243, 1251 (11th Cir, 1982)... ccesesestseseseecssssassensscsseseaseteescsers 9
Williams v. Taylor, 120 S.Ct. 1495, 529 U.S. 362 (2000)... ccccceceesecececececercssececsnsescseecsssneseveneseeevees 4
Yarborough v. Alvarado, 124 S.Ct. 2140, 541 U.S. 652 (2004)... cee cecsccesesesseseeetecessseseescssessssessesseeses 4
| \\Mepd05\ ICS\ Ip-dconstance80\My Documents\dients\]\Jenkins Bradiey #631545\ Jenkins Bradley Hab.Eas.odt
Bradiey Jenlans vy. Darrel Vannoy, Warden ii.

 

a
Case 2:19-cv-10688-CJB-DMD Document1 Filed 05/22/19 Page 11 of 26

LA. CONSTITUTION:

 

Article 1, Section 13 of the Louisiana Constitution of 1974.00.00... cccccccccccccscecccesececeeeseaesteseceeseavesesessee 7
La. Const. Art. 1, Section 13... ccc ccesccssscsssescsssccscssocsescssssssacseevevavsssesauavacasassusssssssacsvaneesesesssseavecses 7
STATUTORY PROVISIONS:

WBUS.C.A. § 224AAQM(D). ooo cose ecccccceeccesessssvescsssveveccsnicessueecarsbessesiieestieestisveseestusesestivessseteeeestieeseeesee. 3
28 U.S.C.A. § 2244 (A) (2). ec seeceveseeesesvensvesanscencanesessarsessacussusvesvarsvecenevsnesatenaeseeseteanecuecsveavesucssseneense 3
28 USCA. § 2254 cess esesseesssssnessssscsucsnsuececarsesacstarscassssesasstsararensstsatsasstsreesestersateesenescs 1,4, 15
2B USCA § 2254 (AQ) cece ccc cccccecccccsnececessssevecssesnseseesssusesssssssecsssssissessessvarsesestisutssessisessessssieeeeeesenes 4
Fed. Rule 803 (4)... eecccsessscseeseessesecsnssnssusssnsssessessessecausausunssvesuesutssssasssvsssussssusssstsneassescnitssacersascaveree 12 |
Fed. Rules Evidence 803(4) and 807..00.....cccscscscsssssssessssssssesssssessessescecsersseseesssavessussneasesssssnsssecovasevsessvace 13 |
La C.CrP. Art, 930.3 (1) ee eeceesseseesssnsnssesasscescevasesusevacessssvasacassssisasssstsuassssausssissssessissussteassesesecesees 6
LSACR.S. 140420 ccc cccesccessssssesessssesesssscssscsscsnsecseseseansseaeaeee aeeseveusesceseseeseussesscnensenssessesseesesenssseesessesecees 1
LSA-RS. 14142227 occ ccs csetscetsnesseessessessevsssnsonssnseacessecursstascsuvbenssecsussussussecsuesuesaeesessuecarsaesaesueeansescaneess 1
STATE CASES:

State v. Barnes, 126 So.3d 606, 617-18... cccceccccsescsssssssessecssesssssssccsevssvssessvcaneseccucsussaresussvesseenscsepseease aes 8
State v. Deruise, 802 So.2d 1224, 124748... ooceccccceececssssessscsesnvesnssessvessscsssesseseeusmavanssneeseeevaasnsssseesenaee 4
State v. Hernandez, 686 S0.2d 92, 94... ccceccccsscstsessssssessscsesssestsosesscssseressevevssvssssessssssapssssesssusssstnsseeees 8
State v. Jenkins, 172 So.3d 27 (La. App. 4th Cir, 2015). ccc csecceesecesessccssessesecsessenscenssscesesseve il
State v. Leger, 936 So.2d LOS, 142. cece ccc cececceesccaceeeeceecsseauvevesesecesen uusausqustearsssasussissuttassaseestereee 7
State v. Mark, 146 S0.3d 886, 905.000. ccc eseecceceseeeecees bas asae seaesersdscoeeeescocesentecauaeseceusaenstseneesatensansaas 8
state v. Reeves, 11 So.2d L031, L055... cssssssesseseesccscssnseessseuececessussecsesscssssesauesusteseaussnussesssssevencece sees 7
State v. Roe, 151 So0.3d 838, 870.0 ccc cccecececeseeereveesssensenenesees Se sesenuesesncarensennsaneeacessensseeecanaeeaenes 7
State v. Small, 147 So.3d 1274, 12840000000 eeeeeeereee seen eeeteasentunsscceseaseseeeseeeasidenessacasessacseseanacee ees 8
State v. Thomas, 124 So.3d 1049, L053. cscssseecssssecsssecessesssessssesessecevesarvasusuesusecorsucssseverscerseceessceces 4
State v. Washington, 491 So.2d 1337, 1338-39 (La 1986)... ccccecceccessescecsscsscssssssscsessessessssesscssesseseacees 7
State v. Wood, 648 P.2d 71 (Utab 1982)... cece ccc cceccccsecsesucscescecesenvenecsecaressesaeeaeessesussssssessessisseeseee 9

 

| \\MepdQ5\ ICS\ Ilp-dconstanceBd\My Documents\dients\ ]\Jenkins Bradley #631545\ Jenkins Bradiey Hab £as.odt
Bradizy Jendans v. Darre? Vannoy, Warden 3.

 

 

enna
Case 2:19-cv-10688-CJB-DMD Document1 Filed 05/22/19 Page 12 of 26

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

BRADLEY JENKINS CIVIL ACTION
NUMBER:
-Versus-
JUDGE:
DARREL VANNOY, Warden MAGISTRATE:

 

MEMORANDUM OF LAW IN SUPPORT
OF PETITION FOR FEDERAL HABEAS CORPUS

in A AE

 

MAY IT PLEASE THE COURT: |
NOW INTO COURT comes Bradley Jenkins, (Petitioner) in a pro se capacity, who respectfully

presents his “Memorandum of Law in Support of Petition for Federal Habeas Corpus”, and who
respectfully prays this Honorable Court will accept and consider same in connection with his “Petition
for Federal Habeas Corpus” pursuant to 28 USCA. § 2254.

PROCEDURAL HISTORY
Mr. Bradley Jenkins was convicted of two Counts of Aggravated Rape of a Juvenile Under the Age

of Thirteen, a violation of LSA-R.S. 14:42; and, one Count of Attempted Aggravated Rape of a
Juvenile Under the Age of Thirteen, a violation of LSA-R.S. 14:42:27.

Mr. Jenkins plead not guilty and not guilty by reason of insanity. Prior to trial he withdrew this plea
and entered a plea of not guilty. The matter was tried before a jury of twelve persons on July 8, 10 and
11, 2015. Mr. Jenkins was found guilty of Aggravated Rape of a Child Under the Age of Thirteen on

Counts One and Two and guilty of Attempted Aggravated Rape of a Child Under the Age of Thirteen

 

| \\Mepd05\ ICS\ Ip-dconstance80\ My Documents\dients\ FJenkins Sradiey #631545\ Jenkins Bradley Hab£as.odt
Bradley Jentins v. Darrel Vannoy, Warden 1

 

 

a
Case 2:19-cv-10688-CJB-DMD Document1 Filed 05/22/19 Page 13 of 26

on Count Three. Mr. Jenkins filed a motion for a new trial and motion for post verdict judgment of
acquittal, both of which the court denied.

On the two Counts of Aggravated Rape of a Child Under the Age of Thirteen the Court sentenced
Mr. Jenkins to serve a life sentence without benefit of parole, probation or suspension of sentence on
each count. On Count Three, Attempted Aggravated Rape of a Child Under the Age of Thirteen, the
Court sentence Mr. Jenkins to thirty years at hard labor with the Department of Corrections without
benefit of parole, probation or suspension of sentence. The sentences are concurrent, Mr. Jenkins was
given credit for time served. Mr. Jenkins filed a motion to reconsider sentence which the court denied.

Mr. Jenkins timely filed his Original Brief on Appeal. The Louisiana First Circuit Court of Appeal |
affirmed Mr. Jenkins' conviction(s), but remanded the matter to the district court for amendment of the
sentences on Counts 1 and 2 on May 15, 2015. Mr. Jenkins did not seek Writs to the Louisiana
Supreme Court.

On November 14, 2017, Mr. Jenkins timely filed his Application for Post-Conviction Relief to the
22™ Judicial District Court, which was denied without the benefit of an evidentiary hearing. Mr.
Jenkins’ pleadings to the state courts on collateral review were timely throughout the exhaustion

process.
Mr. Jenkins now timely files his Petition for Writ of Habeas Corpus to this Honorable Court,

humbly requesting that this Court grant him relief for the following reasons to wit:

 

| \\Mepd05\ ICS\Ip-dconstance8O\My Decuments\dients\J\ Jenkins Bradley #63 1545\ Jenkins Bradey Hab £as.odt |
Bradiey Jenkins vy. Darrel Vannoy, Warden 2.

 

 

Cee eee ea
Case 2:19-cv-10688-CJB-DMD Document1 Filed 05/22/19 Page 14 of 26

FEDERAL QUESTIONS PRESENTED

Mr. Jenkins was denied effective assistance of counsel during the course of these

proceedings, which is contrary to or involved an unreasonable application of clearly

established federal law as determined by the Supreme Court of the United States.

TIMELINESS OF THIS PETITION

A 1-year period of limitation shall apply to a petition for a writ of habeas corpus by a person in
custody pursuant to the judgment of a state court. The limitation period shall run from the latest of (A)
the date on which the judgment became final by the conclusion of direct review or the expiration of the
time for seeking such review, (B) the date on which the impediment to filing an application created by
state action in violation of the Constitution of laws of the United States is removed, if the applicant was
prevented from filmg by such state action; (C) the date on which the constitutional right asserted was
initially recognized by the Supreme Court, if the right has been newly recognized by the Supreme
Court and made retroactively applicable to cases on collateral review, or (D) the date on which the
factual predicate of the claim or claims presented could have been discovered through the exercise of
due diligence. 28 U.S.C.A. § 2244(a)(1). The time during which a properly filed application for state
post-conviction or other collateral review with respect to the pertinent judgment or claim is pending
shall not be counted toward any period of limitation under this subsection. 28 U.S.C.A. § 2244(4(2).
Artuz y, Bennett, 121 S.Ct. 361, 531 U.S. 4 (2000); Carey v, Saffold, 122 S.Ct. 2134, 536 U.S. 214
(2002).

STANDARD OF REVIEW

A petition for a writ of habeas corpus on behalf of a person in custody pursuant to the judgment of a

state court shall not be granted with respect to any claim that was adjudicated on the merits in the state

court proceedings unless the adjudication of the claim (1) resulted in a decision that was contrary to, or

involved an unreasonable application of, clearly established federal law, as determined by the Supreme

 

| \\Mepd05S\ ICS\ Ip-dconstanceB0\ My Decuments\dients\]\ Jenkins Bradiey #631545\ Jenkins Bradley Hab.£as.odt
Bradley Jenkins y. Darrel Vannoy, Warden 3.

 

|
Case 2:19-cv-10688-CJB-DMD Document1 Filed 05/22/19 Page 15 of 26

Court of the United States, or (2) resulted in a decision that was based on an unreasonable
determination of the facts in light of the evidence presented in the state court proceeding. 28 U.S.C. A.
§ 2254(d)(2). Williams v. Taplor, 120 S.Ct. 1495, 529 U.S. 362 (2000); Yarborough y, Alvarado, 124
S.Ct. 2140, $41 U.S. 652 (2004).

ISSUES PRESENTED

1. MR. JENKINS WAS DENIED EFFECTIVE ASSISTANCE OF TRIAL COUNSEL.
2, PROSECUTORIAL MISCONDUCT.

ARGUMENT OF LAW
ISSUE NO. 1
Mr. Jenkins was denied effective assistance of trial counsd.

At the outset it must be noted that Mr. Jenkins has set forth only one one ground for relief: that
being, ineffective assistance of counsel. However, Mr. Jenkins has identified five instance in which trial
counsel's performance was prejudicial deficient. Ineffective assistance of counsel at trial is a well

‘recognized basis for seeking and obtaining post-conviction relief. See State v. Deruise, 802 So.2d
1224, 1247-48; State vy, Thomas, 124 So.3d 1049, 1053.

An attomey's failure to present available exculpatory evidence is ordinarily deficient, unless some
cogent tactical or other consideration justified it. Pavel y. Hollins 261 FE 3d 210, 220 (2" Cir. 2001)
(quoting Griffin ». Warden, 970 E. 2d 1355, 1358 (4" Cir, 1992); see also Blackburn y, Foltz, 828 F. 2d
117, 1183 (6" Cir. 1987)(holding that failure to properly pursue a potential alibi defense “constituted
ineffective representation outside the wide range of professionally competent assistance”); Towns y.
Smith, 395 F3d 251, 258-61 (6" Cir. 2005)(counsel provided ineffective assistance by failing to
properly pursue a potential favorable defense witness).

Deficient Performance:

In denying Mr. Jenkins’ Application for Post-Conviction Relief, the trial court stated: “The State

 

| \\Mepd05\ ICS\Ip-dconstance80\My Docum ents\ dients\ ]\Jenkins Bradley #631545\ Jenkins Bradley Hab.£.as.odt
Bradizy Jenkins y. Darrel Vannoy, Worden 4,

 

eee |
Case 2:19-cv-10688-CJB-DMD Document1 Filed 05/22/19 Page 16 of 26

points out in its response to the Application for Post-Conviction Relief that the documentary evidence
that petitioner alleges should have been presented to the jury was actually obtamed by Mr. Jenkins’ tnal
counsel. After reviewing these documents, petitioner 's trial counsel made a strategic decision not to
advance the alibi defense and noted on the record outside of the presence of the jury that petitioner only
had an alibi for “part of the time that is included in the mdictment” and acknowledge that “there is a
period of time he was herein in the parish”. “The record supports that Mr. Jenkins’ counsel did not
present an alibi defense because the facts did not support such defense” (see copy of ruling attach
hereto)

The trial court's rational for denying Mr. Jenkins’ Post-Conviction Relief application was predicated

on the State's response. The State's response conceded that defense counsel had the documents from the

Methodist Boys Home in Sulphur, Louisiana which establish that Mr. Jenkins was not in the parish for
part of the time that is included in the ndictment. However, counsel would not present this to the jury
because he determined that the alibi would not work.

This reasoning on the part of counsel is totally unfounded. Mr. Jenkins enter a plea of not guilty. In
order to prove his mnocent, evidence was needed to prove that Mr. Jenkins was either not in the area at
the time when the alleged offenses occurred, or that the victim’s was wrong in accusing Mr. Jenkins of
committing these offense. Defense counsel had in his possession documentation that prove Mr. Jenkins
was not in the parish part of the time the alleges offense was to have been committed but would not
present this evidence before the jury to aid Mr Jenkins in proving his innocent.

The trial court failed to consider defense counsel was also aware that KLN. (the allege victim in
count one, aggravated rape), told the interviewer that Ade Jenkins had not touched her but he tried to
make her touch him. This statement was made by KN. 's birth mother, Holly Newman, to Child

Protection Investigator Emily Cook. Defense counsel did not call Emily Cook, or K. N., or her mother

 

\\Mepd0s\ ICS\Ip-dconstance80\ My Docum ents\dients\ \Jenkins Gradiey #631545\ Jenkins Bradley Hab£as.odt |
Bradley Jenkins vy, Darrel Vannay, Warden 3.

 
Case 2:19-cv-10688-CJB-DMD Document1 Filed 05/22/19 Page 17 of 26

Holly Newnan as witnesses to present this testimony to the jury to support Mr. Jenkins’ defense of not
guilty. Defense counsel was aware, and the state again conceded in its response to Mr. Jenkins’ Post-
Conviction Relief that the medical examination performed by (Dr. Mehta) produce normal results, no
indication of sexual abuse. Defense counsel stated his strategy was to argue that the children lied in
order to be remove from their suboptimal living conditions.

In this case, the relevant question is not whether counsel's choices were strategic, but whether they
were reasonable. Roe vy. flores-Ortepae 528 U.S. 470, 481, 120 S. Ct. 1029, 145 L.Ed. 2d 985 (2000);
accord, Clinscale, 375 F.3d at 443. A purportedly strategic decision is not objectively reasonable “when
the attorney has failed to investigate his options and make a reasonable choice between them. Harton
vy, Zant, 941 F 2d 1449. 1462 (11" Cir. 1991)(cited in Cambs, 205 F3d at 288)

The trial strategy defense counsel was trying to employ was not an exercise of reasonable !
professional judgment when considering evidence exist that prove Mr. Jenkins was innocent of the
offense he was charged with committing. The only option that should have been considered by counsel
in this case was to present the evidence that he was aware of before the jury to show that Mr. Jenkins
did not committed these offenses. Here, trial counsel's performance was clearly deficient due to his
failure to present evidence and witnesses that could have supported Mr. Jenkins’ plea of not guilty. In
accordance with Swiatland, supra, we now demonstrate the prejudiced suffered from counsel's
deficient performance.

A claim of ineffective assistance is a proper ground on which to seek Post-Conviction Relief as it
asserts that the Mr. Jenkins’ conviction was obtained in violation of the Sixth Amendment to the
Constitution of the United States or the State of Louisiana” LaC.Cr.P. Art. 930.3 (1). Indeed, this
clam is ordinarily raised in an Application for Post-Conviction Relief rather than on Direct Appeal

because, if sufficiently pleaded, an applicant would then be entitled to an evidentiary hearing to

 

| \\Mepd05\ 1CS\ Ip-dconstance80\ My Documents\dients\]\ Jenkins Bradley #631545\ Jenkins Bradley Hab£as.odt |
Bradley Jenkins v. Darrel Vannoy, Warden 6.

 
Case 2:19-cv-10688-CJB-DMD Document1 Filed 05/22/19 Page 18 of 26

develop the facts necessary to prove that claim. See State v, Leper, 936 So.2d 108, 142.

The Sixth and Fourteenth Amendments to the U.S. Constitution and Article 1, Section 13 of the
Louisiana Constitution of 1974 guarantee a person accused of a crime the right to effective assistance
of counsel See Strigvand v. Washington, 466 U.S. 668, 686, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984)
(citing McMann y, Richardson, 397 U.S. 759, 771 n. 14, 90 S.Ct. 1441, 25 L.Ed.2d 763 (1970)); State
v. Washington, 491 So.2d 1337, 1338-39 (La 1986)(incorporating the Strick/and analysis for claims of

ineffective assistance of counsel under La. Const. Art. 1, Section 13). See also Lockhart v. Fretwell

 

506 U.S. 364, 368, 113 S.Ct, 838, 122 L_Ed.2d 180 (1993); State v. Reeves, 11 So.2d 1031, 1055. “This

right is needed to protect the fundamental right to a fair trial,” Swictland, 466 U.S. at 684, 104 S.Ct. |

 

2052, and plays a “crucial role in the adversarial system since access to counsel’s skill and knowledge
is necessary to accord defendants the ‘ample opportunity to meet the case of the prosecution to which
they are entitled.” Id. at 685, 104 S.Ct. 2052 (quoting Adams y, United States ex rel McCann, 317 U.S.
269, 275, 63 S.Ct. 236, 87 L.Ed. 268 (1942)). Effective assistance of counsel is thus “critical to the
ability of the adversarial system to produce just results.” Strickland, 466 U.S. at 685, 104 S.Ct. 2052.

“The benchmark for judging any claim of ineffectiveness must be whether counsel's conduct so
undermined the proper functioning of the adversarial process that the trial cannot be relied on as having
produced a just result,” Id. at 686, 104 S.Ct. 2052. Strickland is the touchstone decision which sets
forth the two elements of a claim for ineffectiveness assistance of counsel. See Id. at 668, 104 S.Ct.
2052, State vy. Roe, 151 So.3d 838, 870. Both of these elements are essential to establish a prisoner's
night to Post-Conviction Relief and, as a result, a new trial. See Stridtand, 466 U.S. at 687, 104 S.Ct.
2052, Washington, 491 So.2d at 1338.

First, Mr. Jenkins must dem onstrate that counsel’s performance was deficient and thus made errors

so serious that “counsel's representation fell below an objective standard of reasonableness.”

 

| _ \\Mepda5\ ICS\Ip-dconstance80\My Docum ents\dients\ J\Jenkins Bradley #631545\ Jenkins Bradley Hab Eas.odt |
Bradley Jenkins v. Darrei Vannoy, Warden 7.

 

 

Eel
Case 2:19-cv-10688-CJB-DMD Document1 Filed 05/22/19 Page 19 of 26

Stricdand, 466 U.S. at 688, 104 5.Ct. 2052. Counsel is then no longer functioning as the counsel
guaranteed the defendant by the Sixth Amendment to the United States Constitution. See State y.
Small, 147 80.3d 1274, 1284. And, second, Mr. Jenkins must show that any deficiencies in counsel's
performance prejudiced the defense. See Strickland, 466 U.S. at 693, 104 S.Ct. 2052. “This requires
showing that the deficiencies were so serious as to deprive the defendant of a fair trial, a trial whose
result is reliable.” Jd. at 687, 104 S.Ct. 2052.

While it is necessary to allege that Mr. Jenkins’ counsel’s performance was both deficient and
prejudicial, a conclusory allegation is not sufficient to establish an ineffective assistance of counsel

claim. State y. Mark, 146 So.3d 886, 905; Siate vy. Barnes, 126 So.3d 606, 617-18. See also State y.

 

Hernandez, 686 So.2d 92, 94 (commenting that allegations of attorney error may not be vague). A
failure to demonstrate either deficiency in performance or prejudice to the defense from that deficiency
will defeat a claim of ineffective assistance of counsel.

The question of ineffective assistance of counsel is a cumulative one. It is not proper to divide each
issue up in an effort to conquer it, rather this court must review the totality of the circumstances and the
cumulative effect of counsel's lapses. See Swigdand, 466 U.S. 668, 690, 104 S.Ct. 2052, 2066, 80
L.Ed. 2d 674 (1984) (when reviewing counsel effectiveness, court must look to all the circumstances of
the trial). See also Ky/esy. Whitley, 115 S.Ct. 1555 (1995).

At the heart of effective representation is the independent duty to investigate and prepare. As the
court held in Wade y. Arm ontr out, 798 F.2d 304 (8" Cir. 1986):

“Investigation is an essential component of the adversary process. Because the advorsarial

testing process generally will not function properly unless counsel has done some investigation

into the prosecutions case and into various defense strategies... counsel has a duty to make

reasonable investigations” id. at 307 (quoting Kimmelman v. Morrison, 477 U.S. 365, 106

S.Ct. 2574, 2589, 91 L.Ed.2d 305 (1986)(quoting Stricdtiand 466 U.S. 668, 691 104 S.C1.

2052, 80 L-Ed.2d 674 (1984).

This is particularly critical in this case where it relates to the failure to investigate and present

 

\\Mepd0S\ ICS\Ip-deonstance80\My Documents\dients\ ]\ Jenkins Bradley #631545\ Jenkins Bradiey Hab £as.odt |
Bradley Tenlins v. Derrel Vannay, Warden 8.

 
Case 2:19-cv-10688-CJB-DMD Document1 Filed 05/22/19 Page 20 of 26

witnesses and evidence that would have aided an effective defense of alibi. See, Jones y. Cunninghan,
313 F.2d 347, 353 (4* Cir.) cert denied, 357 U.S. 832 (1963)(counsel has affirmative obligation to seek
out possible defenses), cf State y. Wood, 648 P.2d 71 (Utah 1982){ineffective counsel found if attorney
refuses to present the defendant's basic defense).

In Kokeraleds v. Gilmore, 131 F.3d 692, 696 (7* Cir. 1997) the court held: “A defense attorney's
performance is acceptable when he chooses a professionally competent strategy that secures for the
accused the benefit of an adversarial process”” However, m the present Post-Conviction Relief,
counsel's performance did not secure the benefit of an adversarial process but in fact broke down the
adversarial process, and therefore cannot be considered strategic or tactical.

The adequacy of a pretrial investigation turns on the complexity of the case and trial strategy.
Washington ». Strickland, 693 F.2d 1243, 1251 (11" Cir. 1982)(en banc), revi on other grounds, 466
U.S. 688, 104 S.Ct. 2052, 80 L-Ed 2d 674 (1984). Here, there was only one strategy: alibi defense.

In this case before the court, defense counsel failed to secure documentation which showed Mr.
Jenkins was in a group home in Sulfur, Louisiana, when the alleged abuses occurred. Records show Mr.
Jenkins was in a group home from April 2010 to June 2012, and the group home is not an out patient
facility. (see exhibit 1 attached hereto). Further, medical documentation was given to counsel showing
that the medical examination preform by the State's physical examiner, Dr. Neha Mehta, reveal
physical examination of the victims produced normal results, no indication of sexual abuse. (see exhibit
2, attached hereto).

The above information could have aided Mr. Jenkins in his defense and could have impeach the
victims testimony. It must be noted, one the alleged victims (K.N.} told Emily Cook, an investigator
from the O.C.S., that she and her sisters were never abuse, or touch by Mr. Jenkins. (See: statement

made on 8-29-13). Also, alleged victim (S.N.) denied being abuse in trial. (see: OCS/DCF's

 

| _\\Mepd05\ ICS\|p-dconstanceB0\My Docum ents\dients\]\Jenkins Bradley #631545\ Jenkins Bradley Hab£as.odt —_|
Bradley Jeniins vy. Derre! Vannay, Warden 9.

 
Case 2:19-cv-10688-CJB-DMD Document1 Filed 05/22/19 Page 21 of 26

investigator notes from 8-29-13)(and trial transcript page 106-107 (384-385) Vol.3, for S.N’'s trial
testim ony).

Information was also made available to counsel showing Mr. Jenkins’ mental disability. These
record's consisted of. Group home psychiatrist diagnosis of Mr. Jenkins being diagnosis as “mild
mental retardation” and was receiving treatment from Bogalusa and Pinewood therapeutic clinic. These
record would have supported Mr. Jenkins’ defense that he did not commit these offense. However,
defense counsel made no attempt to investigate this case or present the evidence to the jury for their
consideration. The above information when view in its totality could have aided Mr. Jenkins in his
defense of not guilty of committing these charged offenses.

Defense counsel's performance fall below established competency standards, where his sole
strategy was to present an alibi defense, but failed to investigate and obtained any evidence that would
have aided Mr. Jenkins’ alibi defense, nor did he prepare or contact any of the group homes to obtain
information regarding the dates Mr. Jenkins was an in patient to demonstrate Mr. Jenkins was no where
near the victims during the alleged time frame. Defense counsel performance was clearly deficient.
Mr. Jenkins will now dem onstrate how he was prejudice by counsel deficient performance.

Prejudice:

When proving prejudice, a petitioner must show that there is a reasonable probability that, but for
counsel's unprofessional errors, the result of the proceeding would have been different. Strickland, 466
U.S. at 693, 104 S. Ct. 2052. Areasonable probability is a probability sufficient to making a finding of
prejudice and to undermine confidence in an outcome. Id. at 693, 103, 104 S. Ct. 2052.

The question is whether there is reasonable probability that counsel's failure to investigate, locate
and present evidence. Affect the outcome of the proceeding. “A reasonable probability is a probability

sufficient to undermine confidence in the outcome. Browns vy. Myers, 137 F.3d 1154 (9" Cir. 1998)

 

| __ \\Mepd05\ ICS\Ip-dconstance80\My Documents\dients\ J Jenkins Bradley #631545\ Jenkins Bradley Hab£as.odt |
Sradiey Jenkins v. Derrel Vannay, Warden 10.

 

renee
Case 2:19-cv-10688-CJB-DMD Document1 Filed 05/22/19 Page 22 of 26

(citing: Strickland y. Washington, 466 U.S. 668, 694, 104 S.Ct. 2052, 2068, 80 L.Ed. 2d 674 (1984). In
this case, the State's cases rested on the testimony of three alleged victims whom give prior statements
that they had not been abuse. Medical evidence exists which shows there was no indication that the
victims had been abuse. There was also evidence showing that Mr. Jenkins was in a group home during
the time the alleged abuse occurred and could not have left the group home unnoticed at no time
because Mr. Jenkins was an in-patient, meaning he actually live in the group home and was confined
there during the period the alleged abuse occurred.

The jury was never presented with any of the alibi evidence that was available due to trial counsel
failure to investigate and obtained the evidence, even though, the evidence was readily available. Here,
the ineffective assistance of counsel prejudice Mr. Jenkins to the extent that it undermine confidence in

the outcome of the verdict. There is no doubt, if the jury could have consider the statements by the

victims that no abuse occurred, medical evidence showing there was no sign of abuse, and the group

home records showing Mr. Jenkins’ location at the time of these alleged crime; there is a reasonable
probability that the outcome of trial would have been different. Sate y. Jenkins, 172 So.3d 27 (La
App. 4* Cir. 2015).

There is no reason for a defense counsel to allow his client to receive a life sentence when evidence
exist that raises a reasonable probability sufficient to prove that petitioner was innocence of these

offenses. The jury was deprive of hearing the evidence that supported Mr. Jenkins’ defense of not

 

guilty. Not only was documentation evidence available that counsel could have use to show Mr. Jenkins
was not in the parish when some of the allege offense were committed, there were also testimony from

witnesses that counsel could have presented to the jury to show that Mr. Jenkins did not committed

these offenses. The evidence that counsel felt wouldn't work, if properly presented to the jury along

with the evidence from the medical examination of all the victims which shows that no sexual abuse

 

| \\Mepd0S\ ICS\Ip-dconstance80\ My Documents\dients\)\ Jenkins Bradley #631545\ Jenkins Bradley Hab£as.odt |
Bradley Jenkins vy. Darrel Vennay, Warden 11.

 
Case 2:19-cv-10688-CJB-DMD Document1 Filed 05/22/19 Page 23 of 26

could be found, does present a reasonable probability sufficient to making a finding of prejudice and to
undermine confidence in the outcome of trial.

In sum, the prejudice suffer by Mr. Jenkins from counsel's deficient performance is of the gravest
magnitude. Mr. Jenkins received a life sentence plus a number of years for crimes that evidence was
available to show that Mr. Jenkins was either not in the parish when the offense was alleged to have
occurred, or that the alleged offense never occurred. Clearly, there is a reasonable probability that, but
for counsel’s unprofessional errors, the result to the proceedings would have been different. The
reasonable probability present in this case is sufficient to undermine the outcome of this case.
Strichdand at 466 U.S. 693.

ISSUE NO. 2
Mr. Jenkins was obtained with the use of Prosecatorial Misconduct.

In this Claim of Prosecutorial Misconduct which occurred during trial, and resulted in a violation of
Mr. Jenkins’ Sth Amendment to the United States Constitution's rights. See: U.S. v. Turning Bear,
357 F.3d 730 (8" Cir. 2004), where the Court held that, “The ruling allowing admission of statements
made for purpose of medical diagnosis or treatment is widely accepted as affirmly rooted hearsay
exception.” U.S, y. Sumner, 204 E3d 1185 (8" Cir. 2000) “Where their physician makes clear to the
victim that the inquiry into the identity of the accuser is important to diagnosis and the treatment, the
victim manifest such an understanding.” United States vy, Renyille, 779 F.2d 430, 438 (8 Cir. 1985).

We have to ask two questions in determining whether a statements meets the standards for
admissions under Fed. Rule 803(4): First, the Declarant's motive in making the statements must be
consistent with the purposes of promoting treatment; and second, the content of the statement be such
as reasonably relied by a physician's treatment or diagnosis.” Jd., at 436.

During trial, the prosecution disclosed out-of-court statements that could not “reasonably relied on

by the physician's diagnosis.” Thus such is a violation of Mr. Jenkins’ Sixth Amendment rights, as well

 

| \\Mepd05\ ICS\Ip-dconstance80\My Documents\dients\ ]\ Jenkins Bradley #63 1545\ Jenkins Bradley Hab.£as.odt |
Bradley Jenkins y. Darrel Vannoy, Warden 12.

 

 
 

Case 2:19-cv-10688-CJB-DMD Document1 Filed 05/22/19 Page 24 of 26

as Fed. Rules Evidence 803(4) and 807.

The prosecution admitting video-taped statements of a Forensic Examiner that was not admissible
under the Confrontation Clause. See: Danforth vy. Minnesata, 552 U.S. 264, 128 S.Ct. 1029, 169
L.Ed2d 859. Confrontation rights, admission of out-of-court video-taped statements, retroactivity,
Post-Conviction Relief.

Evidence corroborating the truth of a hearsay statement may not be used to support a finding that
the statement bears a particularized guarantee of trustworthiness to permit its admission over the
Confrontation Clause exception. See: US. ¥. Turning Bear, supra. (See: Exhibit “1,” Trial Minute
Entry).

This being known, resulted in a harmful error that was made in the trial court. The result in the trial
court would have been different has this not occurred, which was a product of Prosecutor Misconduct
that was allowed by the district court.

Prejudice:

The question is whether there is a reasonable probability that, for counsel's failure to investigate
and present evidence that could have affected the outcome of the trial. “A reasonable probability is a
probability sufficient to undermine the confidence in the outcome.” Brown y. Myers, 137 F.3d 1154 (9°
Cir. 1998)(citing: Stridcland vy. Washington, 466 U.S. 668, 694, 104 S.Ct. 2052, 80 L.Ed.2d 674
(1984).

In this case, the State's case rested on the testimony of three alleged victims, whom two had
recanted their initial tatements. But, the counsel's biased and prejudiced belief, and put forth the time
and effort with the most professionalism; put aside his biased and prejudicial belief, and fight to secure
Mr. Jenkins’ innocence, and not help procure a showing of guilty by not demonstrating Mr. Jenkins’

innocence through evidence and possible witnesses would defense counsel uphold his responsibility as

 

| \\MepdQ5\ ICS\ Ip-dconstance80\My Docum ents\dients\]\ Jenkins Bradley #63 1545\ Jenkins Bradley Hab£Eas.odt
Bradizy Jenkins vy. Darrel Vannay, Warden 13.

 
Case 2:19-cv-10688-CJB-DMD Document1 Filed 05/22/19 Page 25 of 26

acompetent and adequate defense counsel.

If the jury had the chance to hear and review all of the evidence presented here, on both sides,
prosecution and defense, the outcome would have favored the defense. If not, would have likely
resulted in an acquittal due to the circumstantial evidence. See: LSA-R.S. 15:438.

However, pursuant to U.S. y. Turning Bear and Danforth v, Minnesota, it was prohibited for any
criminal court to allow admissions of out-of-court statements video-taped statements and provided by
the Sixth and Fourteenth Amendments to the United States Constitution. Mr. Jenkins is entitled to the
night to recognize that, “No state shall MAKE or ENFORCE law which shall abridge the privileges or
immunities of citizens of the United States, nor SHALL ANY STATE DEPRIVE ANY PERSON of
life, Liberty, or property without Due Process of Law, nor deny to any person in its jurisdiction of the
Equal Protection of Laws.”

The United States Supreme Court prohibited out-of-court video-taped statements in all criminal
proceedings to be admissible. This this Court deny Mr. Jenkins relief in these proceedings, would be to |
“make or enforce” a Law to deprive him of the privilege or immunities of other United States citizens.

The Court can also review this Claim in the best Interest of Justice.

 

[ \\Mepd05\ 1CS\Ip-dcenstance80\My Documents\dients\ )\ Jenkins Bradley #631545\ Jenkins Bradley Hab£as.odt
Bradley Jenlans v. Darre! Vannay, Warden 14,

 

ee ee eee eee
Case 2:19-cv-10688-CJB-DMD Document1 Filed 05/22/19 Page 26 of 26

CONCLUSION AND PRAYER

WHEREFORE, PREMISES OF MR, JENKINS CONSIDERED:

Petitioner, Bradley Jenkins, respectfully prays that this Honorable Court will accept his foregoing
Memorandum of Law in Support of Petition for Federal Habeas Corpus and consider same in concert
with his Application for Federal Habeas Corpus pursuant to 28 U.S.C.A. § 2254. Mr. Jenkins, further
prays that this Honorable Court, after due consideration of the law and the facts presented by Mr
Jenkins in these proceedings, that Mr. Jenkins is granted federal habeas corpus and that his underlying
state conviction and sentence is vacated, and set aside.

Respectfylly submitted,

bf,

   

MPW Y/Oak-3

Louisiana State Penitentiary
Angola, Louisiana 70712-9818

CERTIFICATE OF SERVICE

I, Bradley Jenkins, hereby certify that a true and correct copy of the forgoing has been served upon

 

the Respondent herein, through the Office of the District Attomey, Parish of Washington, by placing
same in the Institution’s Legal Mail System for depositing in the U.S. Mail, properly addressed and

with proper, first-class postage pre-paid, this 21" day of May, 2019.

 

 

| \\Mepd05\ ICS\Ip-dconstance80\My Documents\dients\ }\Jenkins Bradley #631545\ Jenkins Bradley Hab.£as.odt |
Sradiey Jenkins v. Darrel Vannoy, Worden 15.

 

 
